Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statements filed 1/8/2022 and 2/8/2020 have been considered by the Examiner.
Claim Interpretation
Support for the subject matter of claim 1, as show in the drawings of the present application will noted in bold text below. Note that showing this support is merely for the purpose of facilitating how claim 1 is allowable over the cited prior art and, as such, should not be construed to limit claim 1 subject matter.
Claim 1 recites:
A time of flight sensor [ shown by figure 1 ] comprising: a time of flight (TOF) processor [ the box (12) in figure 1 ] having a digital TOF port [ port (28) in figure 1 ], a digital input port [ port (30) in figure 1 ], and a digital output port [ port (32) in figure 1 ], the TOF processor comprising a phase detector [ taught by figure 2 ] including a cyclically rotating demultiplexer (DEMUX) [ taught by demultiplexer (44) in figure 2 ], a first summer coupled to a first DEMUX output [ taught by summer (48) in figure 2 ], a second summer coupled to a second DEMUX output [ taught by summer (50) in figure 2 ], a third summer coupled to a third
DEMUX output [ taught by summer (52) in figure 2 ], a fourth summer coupled to a fourth DEMUX output [ taught by summer (54) in figure 2 ], and a phase estimator coupled to outputs of the first summer, the second summer, the third summer and the fourth summer and having a phase estimate output [ taught by the cordic rotator (64) ]; a driver having a digital driver port coupled to the digital TOF port and a driver output port [ taught by LED/laser driver (14) in figure 1 ]; and an analog-to-digital converter (ADC) having an output port coupled to the digital input port of the digital TOF processor [ taught by ADC (16) ].
	Figure 1 of Masuda (2009/0079959) teaches a distance measuring circuit that represents the state of the prior art. 
Figure 1 discloses a laser driving circuit (15), a synchronization signal generator (16), an analog-to-digital converter (27), a buffer memory (28), a determining section (29), and distance calculation section (30).
Figure 5 shows that the determining section include two adders (31 and 32).
Paragraph [0040] teaches that the distance calculation section (30) uses phase difference measurements.
A comparison of Masuda et al to claim 1 of the present application show that Masuda et al does not at least teach or suggest a cyclically rotating demultiplexer with four outputs coupled to adders, when this limitation is taken in whole context.
As a result, claim 1 is allowable.
Claims 2-19 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645